Citation Nr: 0924169	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to a rating in 
excess of 50 percent for the Veteran's PTSD.  Subsequently, 
in a February 2004 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 70 percent.  
Accordingly, the issue on appeal is as stated on the cover 
page.    


FINDING OF FACT

The Veteran's PTSD has resulted in total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the claim 
for a 100 percent rating for PTSD has been granted, any 
failure with respect to the duty to notify or assist is 
nonprejudicial.    




Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The Veteran was initially granted service connection for PTSD 
in a June 2001 rating decision and was assigned a 50 percent 
rating, effective March 18, 1999, the date his claim was 
received.  He submitted a claim for an increase in December 
2002.  In a February 2004 rating decision, the Veteran's 
disability rating for PTSD was increased to 70 percent, 
effective December 10, 2002.  The Veteran contends that his 
PTSD symptoms have since worsened and that a rating in excess 
of 70 percent is warranted.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; nearly continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an 



individual on a hypothetical continuum of mental health-
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).




The evidence of record, including three VA examination 
reports, VA treatment records, police records, and a July 
2004 hearing transcript, indicates that the 
Veteran's PTSD-related symptomatology has increased in 
severity such that a 100 percent rating is warranted.  

VA treatment records dated from January 2003 to April 2007, 
including participating in the VA PTSD program in 2003, 
indicate that the Veteran was noted to have feelings of 
isolation and depression, difficulty paying attention and 
finishing projects, a dysthymic mood, periods of anxiety, 
difficulty sleeping, and to be irritable and reactionary.   
He was also noted to have unresolved legal problems resulting 
from a history of felonies including aggravated assault and 
attempted murder; bouts of anger, such as physical and verbal 
altercations with neighbors and girlfriends; and difficulty 
dealing with the anniversaries of deaths of friends who were 
killed in Vietnam.  During treatment, he has been diagnosed 
with PTSD, attention deficit disorder (ADD), and a depressive 
disorder.  Additionally, although a May 2004 note reveals 
that the Veteran got a job in May 2004, a subsequent 
treatment note dated in July 2005 indicates that the Veteran 
lost this job.  VA treatment records also indicate that the 
Veteran has been in and out of the VA domiciliary as a result 
of his PTSD, polysubstance abuse in remission, and 
homelessness.  

The Veteran was afforded a VA psychiatric examination in 
March 2003, when he reported having nightmares and 
flashbacks, being hypervigilant, and having an easy startle 
response.  The examiner noted that he was currently 
unemployed and homeless, and had few close friends or 
relatives.  A mental status examination indicated that the 
Veteran was casually dressed and cooperative, and had a 
neutral mood, a blunted affect, normal thought processes and 
content, and fair insight, judgment, and impulse control.  
His memory was 1 out of 3 and he was unable to do serial 
sevens.  The examiner noted that the Veteran was 
participating in the VA PTSD program and was going to move 
into the domiciliary upon completion of the program.  The 
examiner also noted that the Veteran was isolative and had a 
spotty work history.  Based on his examination, the examiner 
diagnosed the Veteran with 



PTSD and assigned him a GAF score of 45, noting that he had 
problems at work and in interpersonal relationships.  

In January 2004, the Veteran was afforded another VA 
examination.  He reported that he had completed the PTSD 
program, and was currently taking Zoloft and attending group 
therapy.  He also reported having nightmares, being 
hypervigilant, and having a hyper-startle reflex.  The doctor 
noted that these symptoms were moderate in nature and had 
been present since release from service.  The examiner noted 
a history of polysubstance dependence and of being in prison 
for violent crimes.  The examiner reported that the Veteran 
was causally dressed, cooperative, and oriented in all 
spheres, and had a neutral mood, blunted affect, normal 
thought processes and content, no suicidal or homicidal 
ideation, and fair insight, judgment, and impulse control.  
The examiner stated that the Veteran had problems working and 
some problems with interpersonal relationships.  Based on his 
examination, the examiner diagnosed the Veteran with PTSD and 
assigned him a GAF score of 45, again noting that he had 
problems working and was somewhat isolative.  

At his May 2007 VA examination, the Veteran reported having 
nightmares and flashbacks, depression with diminished 
interest, difficulty sleeping, and poor energy and 
concentration.  He also reported being hypervigilant and 
having an easy startle reflex.  The examiner reported that 
the Veteran was unable to work because of his mental problems 
and had difficulty getting along with co-workers in the past.  
The examiner noted that the Veteran had never been married, 
but had a daughter with a woman with whom he had sporadic 
contact.  The examiner indicated that the Veteran had a 
history of polysubstance abuse, which he attributed to self-
medication for his PTSD symptoms, and a legal history 
significant for violent crimes.  Based on his examination, 
the examiner diagnosed the Veteran with PTSD and assigned him 
a GAF score of 40, noting that his PTSD symptoms were 
moderately severe, particularly his inability to get along 
with others, isolative behavior, and depression, and stated 
that these symptoms have caused him to be unable to work.  

Based on a thorough review of all of the evidence of record, 
the Board finds that the Veteran's total disability picture 
most closely approximates the criteria for a 100 
percent disability rating.  Psychometric testing at his May 
2007 examination revealed moderately severe PTSD symptoms and 
he has consistently been assigned GAF scores of 40 to 45 on 
his VA examinations, indicative of serious symptoms and 
serious to major impairment in most areas, including work, 
family relations, judgment, thinking, and mood, as well as 
some impairment in reality testing or communication.  

The Veteran is totally occupationally impaired, with a 
history of being unable to get along with co-workers, 
difficulty with interpersonal relationships, anger outbursts, 
and violent crime.  Additionally, both the March 2003 and 
January 2004 examiners reported that the Veteran had problems 
working, and the May 2007 examiner reported that the Veteran 
was unable to work as a result of his PTSD symptoms, 
specifically citing his inability to get along with others, 
isolative behavior, and depression.  Finally, the evidence of 
record indicates that the Veteran has been unemployed since 
2005 and had a spotty work record prior to that.  

The Veteran is also totally socially impaired, being 
isolative, having few friends, not getting along with his 
neighbors, never marrying, and maintaining only sporadic 
relations with his daughter's mother.  He also has a history 
of domestic abuse and impulse control problems, including 
irritability and angry outbursts with others, which have 
required interference by the police.  The Veteran has 
reported hypervigilance and an easy startle response, and has 
demonstrated a blunted affect.  He has also reported a loss 
of interest in projects and an inability to pay attention, 
and has further been diagnosed with ADD and depression.  In 
short, the Veteran has social and occupational impairment, 
with deficiencies in most areas, thereby warranting a 100 
percent rating for PTSD.  The Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms 



remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


